Exhibit CONSENT OF MOORE STEPHENS, P.C. CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statement of Dialysis Corporation of America on Form S-8, Registration No. 333-122455, pertaining to certain stock options under the 1999 Stock Incentive Plan of Dialysis Corporation of America, of our report dated March 13, 2008, relating to the consolidated financial statements and financial schedule of Dialysis Corporation of America included in the Annual Report on Form 10-K, for the year ended December 31, 2007. MOORE STEPHENS, P.C. Certified Public Accountants March 14, Cranford, New Jersey
